.
                                                                                               909



              OFFICE    OF THE A-ITORNEY GENERAL                     OF TEXAS
                                   AUSTIN
                                                               i




Honorable ~3dm~dha.m
Secreta
Awilll) %a xae

Dear   Sir:


Attention:      Kr.    8.   3.    Long1




                                                                   our0 a permit       to do
                                                                   esr in t&e State of
                                                                   ,‘and related watt-s.




                                    Uainfstrations      of. thlo depart-
                                    t such oorparat     ion8 em not re-



               “1,     Is a non-profit     eduoational~,    oharitable,
       religious        benevolent   fore1     aorporatlon,      or any
       noa-profit        foraisn oorpaxat r on, reqalred      to eoourb
       a permit       to do bueineee ia this      &ate?
                ‘2,    If   suah oorporat      ien8   ire   ‘retpaired      to   Be-
       wfe     a permit,         what riling   fee    should        thla   deptirt-
       5ent    request?
                                                                                     .         I




                                                                                         910
tbnorablo      Sidney    L&ham,      ~38   e




                “S. If luoh oorporatiorra  are required    to
         seoure a ~p etla l  hotid this depetimnt
                            it,                       EollbOt
         a franohiao  tax for their operations    In this
         State?
                “4. If aaah oorp0ratlona      are not    reqalreb
         to secure    (I pefndt fro- thla 0rri0e,     are auah
         oorperatlona     aothoris&   to Ilo buainarr    In thI8
         Steta without     a permit?*

                   Art$olq   1589,   Vernon~a   Annotated    Civil   Statutes,    pro-
rides:

                   *Any oorporation      for peounlary profit,         ex-
         oept aa hemigdter          prevideb,      o?ga,aaiwb. or oreate
         nndo rthe la wa o ?l4 other Sta ti,             o r o f‘a 4ter-
         ritorl     W the Uslted      Statra,     0s any munlolpallt~
         ot anoh State 01 territory;            or of tiy foraign       &oven-
         ment, anrerelgnty        of muzkiolpalIty,      desiring     to trena-
         got or aolicrlt     bwiiaeaa      la Tsrar, of to establish          a
         general     or 8peelal    oifioe     fr thI8 State       rhall file
         with the Seoretary        ot State a duly oerdfled            @opt
         of its artlalea       ai inaorporation;        anb thereupea      luoh
          offisial    shall   ieaue to *al6 corporation           a parrit bp
          traneact bualnen        in this     State ior a period of tea
          yeare from the date       OS 80 illlly       lald artifolor     ot
          incorporation.        It eueh oorporat ion 1 a created too
         more 3h.m     one purpose8 the petit           may be llalte4l      to
         one or more purpoae8.

                 It in stated        la Hildebrand*a    “Texas CorparatIonr,*
 v01unI, 4,     page 131

                   lAoeordLn& to Vernon’s Annotated CIvIl atatutaa
         Artiale      1889 only foreign   oorporatlona    for peounlarr
         prorlt     that tranaaat   or wllslt    buaineaa    Ia Texas am
         required  to take out a pWalt.    A torelgpr aorporatioa
         for benotolent  , rell&ma,  philmthroplo    purposes   where
         the charters    provide   that all of its revenues      except
         reasonable   expenses    will be devoted to one or more aueh
         purposes is not organfeed       for peouniary  prsflt.      Suoh a
         aorporation    doea not @one within the prerialoa        oi the
         Texas statute,     and, therefore,   aould reaover     08 a oldr
         due It without     proving that it obtained    a peralt.       h
              oorporction   organiced  for the               abovo purpose has au-
              thorIt    to buy land reasonably                neaeaeary  to further
               its    oharter power*;*

                   Xn the oaae of City of Saa AhtonIo. et al v. Salvation
             137 3. II. 860, In oonstruing itrtioler 745   d 745 Revised
     ta utea, 1695, whloh contained
    6-P                                  praatIaa117 the %e    la&uage    as
    hrtlolea    1529 and 16S0, Vernon’s Annotated Clvll   Statutes,    it was
    said i


                          a* l * The aorporatloa        not being organtsed
              or     operated    for &n~ou.niarf profit,      but by the terma
              0s its inoorporatloa           atriotlp    prohibited  from beIn
              wnduated        for peeuni~j        pmrit, etiolr I46 sad ‘144
              have no applloation          to it,     and it was not required
              to obtain       a petit    to operate      and eonduot its ai-
              fairs ia Pexaa aa a oandltlon              pree8dent fo Its
              mebitalning        this aatIo&*

                         titer oarefull~  considering   Utiole   1539, rupra    It la
    apparent         that auoh statute   applies   only to SoraIgn eorporatlona
    oreatsd        for peaunlary    p0rit and a088 not apply to any ncbn-profit
    $(rrign        eorporatioacr   which ate not lnoorporated    for paoaniary    pro-
         .
                     la view or the rorei5oIng               authoritlea,   wa reepectfallP
    amwer       your first  quo&ion as stated                above   In tha aegatlte.
                        As we have anawered           your  rirat question in ths negative,
    It neoesaarilP          follow8      that   70~    aeauad and th.lrd queatfonr require
    no answer.
                        Ia view of       whet   has heretofore beea said, your fourth
    question         i8 rospeatrolly        answered in the afrlr5ctlve.




-                                                                             k-dell    Nilllema
                                                                                       Aaaiataut

    AIrIy:RP